oO Cfo NN DB OH F&F YD NH —

MW NM NY YB NB KH PB BP PO mm mm mm ee
oN KA UW B® WH BH | S&S DOD wo KN AHA HH F&F WD NHB |= CG

 

 

 

MCGREGOR W. SCOTT

 

United States Attorney JAN 1. 3 2020
JASON HITT CLERK U

PAUL HEMESATH EASTERN DISTMOT Ge ieouy
Assistant United States Attorneys By ALIFORNIA
501 1 Street, Suite 10-100 DEPUTY CLERK

Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:17-cr-00154-KJM
Plaintiff, PLEA AGREEMENT
v.
ELIJAH RICHTER,
Defendant.

 

I. INTRODUCTION

A. Scope of Agreement

The defendant Elijah RICHTER (‘defendant’) will enter a guilty plea to Count One of the
Indictment in this case. Count One of the Indictment charges the defendant with distribution of a
controlled substance causing the death of a person in violation of 21 U.S.C. §§ 841(a)(1), (b)CI\(C).
This document contains the complete plea agreement between the United States Attorney’s Office for
the Eastern District of California (the “government”) and the defendant regarding this case. This plea
agreement is limited to the United States Attorney’s Office for the Eastern District of California and
cannot bind any other federal, state, or local prosecuting, administrative, or regulatory authorities.

B. Court Not a Party

The Court is not a party to this plea agreement. Sentencing is a matter solely within the

discretion of the Court, and the Court may take into consideration any and all facts and circumstances

PLEA AGREEMENT I

 
oOo CO SJ BW WC S&F WwW KH =

NO BS BH PO KO HO BR RO RO mmm mee
oo NHN Dn nA F&F WD HO | FT CO DO TI HH A S&F WwW HY —$— CO

 

 

concerning the criminal activities of defendant, including activities that may not have been charged in
the Indictment. The Court is under no obligation to accept any recommendations made by the.
government, and the Court may in its discretion impose any sentence it deems appropriate up to and
including the statutory maximum stated in this plea agreement.

If the Court should impose any sentence up to the maximum established by the statute, the
defendant cannot, for that reason alone, withdraw his guilty plea, and he will remain bound to fulfill all
of the obligations under this plea agreement. The defendant understands that neither the prosecutor,
defense counsel, nor the Court can make a binding prediction or promise regarding the sentence he will

receive.

II. DEFENDANT’S OBLIGATIONS

A. Guilty Plea

The defendant will plead guilty to will enter a guilty plea to Count One of the Indictment in this
case. Count One of the Indictment charges the defendant with distribution of a controlled substance
causing the death of a person in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C). The defendant agrees
that he is in fact guilty of this charge and that the facts set forth in the Factual Basis For Plea attached as
Exhibit A are accurate. Exhibit A is incorporated here by reference.

The defendant agrees that this plea agreement will be filed with the Court and become a part of
the record of the case. The defendant understands and agrees that he will not be allowed to withdraw his
plea should the Court not follow the government’s sentencing recommendations.

The defendant agrees that the statements made by him in signing this Agreement, including the
factual admissions set forth in the factual basis, shall be admissible and useable against the defendant by
the United States in any subsequent criminal or civil proceedings, even if the defendant fails to enter a
guilty plea pursuant to this Agreement. The defendant waives any rights under Rule | 1(f) of the Federal
Rules of Criminal Procedure and Rule 410 of the Federal Rules of Evidence, to the extent that these
rules are inconsistent with this paragraph or with this Agreement generally.

The defendant acknowledges that the crime to which he is pleading guilty is listed in 18 U.S.C.

§ 3143(a)(2), and agrees that he will be remanded into custody upon the entry of his plea.

PLEA AGREEMENT 2

 
mo SS NSN BA OH F&F WY NY =

oo SN DO OO F&F WY YN —-— DGD © Oo NHN DH Ww FF WD HPO | CO

 

 

B. Fine

The parties agree that the defendant does not have the ability to pay a fine and therefore
imposition of a fine should be waived. U.S.S.G. § 5E1.2(a).

Cc. Special Assessment

The defendant agrees to pay a special assessment of $100 at the time of sentencing by delivering
a check or money order payable to the United States District Court to the United States Probation Office
immediately before the sentencing hearing. If the defendant is unable to pay the special assessment at
the time of sentencing, he agrees to earn the money to pay the assessment, if necessary by participating
in the Inmate Financial Responsibility Program.

D. Defendant’s Violation of Plea Agreement or Withdrawal of Plea

If the defendant, cooperating or not, violates this plea agreement in any way, withdraws his plea,
or tries to withdraw his plea, this plea agreement is voidable at the option of the government. The
government will no longer be bound by its representations to the defendant concerning the limits on
criminal prosecution and sentencing as set forth herein. One way a cooperating defendant violates the
plea agreement is to commit any crime or provide any statement or testimony which proves to be
knowingly false, misleading, or materially incomplete. Any post-plea conduct by a defendant
constituting obstruction of justice will also be a violation of the agreement. The determination whether
the defendant has violated the plea agreement shall be decided under a probable cause standard.

If the defendant violates the plea agreement, withdraws his plea, or tries to withdraw his plea, the
government shall have the right: (1) to prosecute the defendant on any of the counts to which he pleaded
guilty; (2) to reinstate any counts that may be dismissed pursuant to this plea agreement; and (3) to file
any new charges that would otherwise be barred by this plea agreement. The defendant shall thereafter
be subject to prosecution for any federal criminal violation of which the government has knowledge,
including perjury, false statements, and obstruction of justice. The decision to pursue any or all of these
options is solely in the discretion of the United States Attorney’s Office.

By signing this plea agreement, the defendant agrees to waive any objections, motions, and
defenses that the defendant might have to the government’s decision to exercise the options stated in the

previous paragraph. Any prosecutions that are not time-barred by the applicable statute of limitations as

PLEA AGREEMENT 3

 
 

 

of the date of this plea agreement may be commenced in accordance with this paragraph.
notwithstanding the expiration of the statute of limitations between the signing of this plea agreement
and the commencement of any such prosecutions. The defendant agrees not to raise any objections
based on the passage of time with respect to such counts including, but not limited to, any statutes of
limitation or any objections based on the Speedy Trial Act or the Speedy Trial Clause of the Sixth
Amendment to any counts that were not time-barred as of the date of this plea agreement.

In addition: (1) all statements made by the defendant to the government or other designated law
enforcement agents, or any testimony given by the defendant before a grand jury or other tribunal,
whether before or after this plea agreement, shall be admissible in evidence in any criminal, civil, or
administrative proceedings hereafter brought against the defendant; and (2) the defendant shall assert no
claim under the United States Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal
Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule, that statements made by
the defendant before or after this plea agreement, or any leads derived therefrom, should be suppressed.
By signing this plea agreement, the defendant waives any and all rights in the foregoing respects.

III. THE GOVERNMENT’S OBLIGATIONS

A. Dismissals

The government agrees to move, at the time of sentencing, to dismiss without prejudice the
remaining counts in the pending Indictment. The government also agrees not to reinstate any dismissed
count except if this agreement is voided as set forth herein, or as provided in paragraphs ene 2.010
epee, |. (Defendant’s Violation of Plea Agreement), and
VU.B (Waiver of Appeal) in this Plea Agreement.

B. Recommendations

l. Incarceration Range

 

The government will recommend that the defendant be sentenced to the low end of the
applicable guideline range for his offense, including the application of the mandatory statutory minimum

term, as determined by the Court.

PLEA AGREEMENT 4

 
Co 6 YN BDO OH F&F WY HB

NY NH Kw Bw HN DO WR RD BRD Om mm meee
oo Ss DB Fe Ye NY S| Oo OlUlCOrOmlmUA lUONClClUUElUlUlWwLGUlUDN OCU CO

 

 

2. Acceptance of Responsibility

The government will recommend a two-level reduction (if the offense level is less than
16) or a three-level reduction (if the offense level reaches 16) in the computation of defendant’s offense
level if he clearly demonstrates acceptance of responsibility for his conduct as defined in U.S.S.G.
§ 3E1.1. This includes the defendant meeting with and assisting the probation officer in the preparation
of the pre-sentence report, being truthful and candid with the probation officer, and not otherwise
engaging in conduct that constitutes obstruction of justice within the meaning of U.S.S.G § 3C1.1, either
in the preparation of the pre-sentence report or during the sentencing proceeding.

Cc. Use of Information for Sentencing

The government is free to provide full and accurate information to the Court and the United
States Probation Office (“Probation”), including answering any inquiries made by the Court and/or
Probation, and rebutting any inaccurate statements or arguments by the defendant, his attorney,
Probation, or the Court. The defendant also understands and agrees that nothing in this Plea Agreement
bars the government from defending on appeal or collateral review any sentence that the Court may
impose.

Further, other than as set forth above, the government agrees that any incriminating information
provided by the defendant during his cooperation will not be used in determining the applicable
guideline range, pursuant to U.S.S.G. § 1B1.8, unless the information is used to respond to
representations made to the Court by the defendant, or on his behalf, that contradict information
provided by the defendant during his cooperation.

IV. ELEMENTS OF THE OFFENSE

Ata trial, the government would have to prove beyond a reasonable doubt the following
elements of the offense(s) to which the defendant is pleading guilty:

As to Count One, Distribution of a Controlled Substance Causing the Death of a Person in
violation of 21 U.S.C. §§ 21 U.S.C. §§ 841(a)(1), (b)(1)(C):

I. First, on or about September 8, 2012, the defendant knowingly and intentionally
distributed a controlled substance analogue known as n25i-nBOME;

2. Second, the defendant knew the substance he was distributed was a controlled substance
analogue known as n25i-nBOME or some other prohibited drug;

PLEA AGREEMENT 3

 
oO ©& SN BDO OHO FSF WY LY —

So NM NO NH NR HN RD RD RO eR Sl ES Sl SESE eS ee ll
ao NO UH Fk HD YY Ke DO Oo Be NTN OH ek OD TLL lCO

 

 

3. Third, that the controlled substance analogue known as n25i-nBOME was a controlled
substance analogue;

4. Fourth, that the controlled substance analogue known as n25i-nBOME was intended for
human consumption; and

5. Fifth, death of a person was caused by the use of the controlled substance analogue
known as n25i-nBOME distributed by the defendant.

The defendant fully understands the nature and elements of the crimes charged in Count One of
the Indictment to which he is pleading guilty, together with the possible defenses to that charge, and has

discussed them with his attorney.
V. MAXIMUM SENTENCE

A. Maximum Penalty

The maximum sentence that the Court can impose on Count One of the Indictment is up to life in
prison, a fine of up to $10,000,000, a term of supervised release of at least 5 years, up to life, and a
special assessment of $100. In addition, the defendant may be ineligible for certain federal and/or state
assistance and/or benefits, pursuant to 21 U.S.C. § 862.

B. Mandatory Minimum Sentence

There is a mandatory minimum penalty of 20 years in prison on Count One of the Indictment.
The defendant understands this means he must be sentenced to at least 20 years in prison unless there is
a government motion pursuant to 18 U.S.C. § 3553(e).

C. Violations of Supervised Release

The defendant understands that if he violates a condition of supervised release at any time during
the term of supervised release, the Court may revoke the term of supervised release and require the
defendant to serve up to 5 additional years of imprisonment.

VI. SENTENCING DETERMINATION

A. Statutory Authority

The defendant understands that the Court must consult the Federal Sentencing Guidelines and
must take them into account when determining a final sentence. The defendant understands that the
Court will determine a non-binding and advisory guideline sentencing range for this case pursuant to the

Sentencing Guidelines and must take them into account when determining a final sentence. The

PLEA AGREEMENT 6

 
Oo *©& NSN HD OO F&F We LO =

NY NY BB PY NH NN HR NR ND meee
on BN UH F&F WY NY Ke CO Oo ee NT DN OU eLUlUMhGULUh DU ClUCO

 

 

defendant further understands that the Court will consider whether there is a basis for departure from the
guideline sentencing range (either above or below the guideline sentencing range) because there exists
an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into
consideration by the Sentencing Commission in formulating the Guidelines. The defendant further
understands that the Court, after consultation and consideration of the Sentencing Guidelines, must
impose a sentence that is reasonable in light of the factors set forth in 18 U.S.C. § 3553(a).

B. Sentencning Issues

Both parties agree not to move for, or argue in support of, any departure from the Sentencing
Guidelines, or any deviance or variance from the Sentencing Guidelines under United States v. Booker,
543 U.S. 220 (2005).

The defendant also agrees that the application of the United States Sentencing Guidelines to his
case results in a reasonable sentence, and that the defendant will not request that the Court apply the
sentencing factors under 18 U.S.C. § 3553 to arrive at a different sentence than that called for under the
Sentencing Guidelines’ advisory guideline range as determined by the Court. The defendant
acknowledges that if the defendant requests or suggests in any manner a different sentence than what is
called for under the advisory guideline range as determined by the Court, the plea agreement is voidable
at the option of the government. The government, in its sole discretion, may withdraw from the plea
agreement and continue with its prosecution of the defendant as if the parties had never entered into this

plea agreement.
VII. WAIVERS

A. Waiver of Constitutional Rights

The defendant understands that by pleading guilty he is waiving the following constitutional
rights: (a) to plead not guilty and to persist in that plea if already made; (b) to be tried by a jury; (c) to
be assisted at trial by an attorney, who would be appointed if necessary; (d) to pursue any affirmative
defenses, Fourth Amendment or Fifth Amendment claims, constitutional challenges to the statutes of
conviction, and other pretrial motions that have been filed or could be filed; (e) to subpoena witnesses to
testify on his behalf; (f) to confront and cross-examine witnesses against him; and (g) not to be

compelled to incriminate himself.

PLEA AGREEMENT 7

 
co © NN DBA WO & WwW NH —

wo NY BP HP KH PO PP RO mm meme mes
So SN HR A F&F WO NH —| BD OBO OW I HR NH F&F WH WP —|§ CO

 

 

B. Waiver of Appeal and Collateral Attack
The defendant understands that the law gives the defendant a right to appeal his guilty plea,

conviction, and sentence. The defendant agrees as part of his plea/pleas, however, to give up the right to
appeal the guilty plea, conviction, and the sentence imposed in this case. The defendant understands
that this waiver includes, but is not limited to, any and all constitutional and/or legal challenges to the
defendant’s conviction and guilty plea, including arguments that the statutes to which defendant is
pleading guilty are unconstitutional, and any and all claims that the statement of facts attached to this
agreement is insufficient to support the defendant’s plea of guilty.

Notwithstanding the defendant’s waiver of appeal, the defendant will retain the right to appeal if
one of the following circumstances occurs: (1) the sentence imposed by the District Court exceeds the
statutory maximum; and/or (2) the government appeals the sentence in the case. The defendant
understands that these circumstances occur infrequently and that in almost all cases this Agreement
constitutes a complete waiver of all appellate rights.

In addition, regardless of the sentence the defendant receives, the defendant also gives up any
right to bring a collateral attack, including a motion under 28 U.S.C. § 2255 or § 2241, challenging any
aspect of the guilty plea, conviction, or sentence, except for non-waivable claims.

Notwithstanding the agreement in paragraph III.A (Dismissals) above that the government will
move to dismiss counts against the defendant, if the defendant ever attempts to vacate his plea, dismiss
the underlying charges, or modify or set aside his sentence on any of the counts to which he is pleading
guilty, the government shall have the rights set forth in paragraph II.D (Defendant’s Violation of Plea
Agreement) herein.

Cc, Waiver of Attorneys’ Fees and Costs

The defendant agrees to waive all rights under the “Hyde Amendment,” Section 617, P.L. 105-
119 (Nov. 26, 1997), to recover attorneys’ fees or other litigation expenses in connection with the
investigation and prosecution of all charges in the above-captioned matter and of any related allegations
(including without limitation any charges to be dismissed pursuant to this plea agreement and any

charges previously dismissed).

PLEA AGREEMENT 8

 
oO S&F NN BD A Se WY YP

BS bo BD PD WR ND RD ORD Rm mmm memes
ao YN DO TO F&F WH YH —| FD Oo Se SN DH A F&F WW LPO —S BS

 

 

Vil. ENTIRE PLEA AGREEMENT
Other than this plea agreement, no agreement, understanding, promise, or condition between the
government and the defendant exists, nor will such agreement, understanding, promise, or condition
exist unless it is committed to writing and signed by the defendant, counsel for the defendant, and

counsel for the United States.

PLEA AGREEMENT 9

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a
28

 

 

IX. APPROVALS AND SIGNATURES
A. Defense Counsel
I have read this plea agreement and have discussed it fully with my client. The plea agreement

accurately and completely sets forth the entirety of the agreement. I concur in my client’s decision to

plead a a forth in this plea agreement.
Dated: JAAR \3 . Cg2O fy) }

bal MICHAEL LONG£sq.
Counsel for Defendant

B. Defendant

I have read this plea agreement and carefully reviewed every part of it with my attorney. I
understand it, and I voluntarily agree to it. Further, | have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines that may apply to my
case. No other promises or inducements have been made to me, other than those contained in this plea

agreement. In addition, no one has threatened or forced me in any way to enter into this plea agreement.

Finally, I am satisfied with the representation of my a ae
Dated: 13 he
t [

ELIJAH RICHTER
Defendant

Cc, Attorney for United States:

I accept and agree to this plea agreement on behalf of the government.

Dated: Lintcttay LP Jogo McGREGOR W. SCOTT

United States Attorney

  
 

 

  

ASON HITT
Assistant United States Attorney

PLEA AGREEMENT 10

 
NM

lao

 

 

EXHIBIT “A”
Factual Basis for Plea

If this matter proceeded to trial, the United States would establish the following facts beyond a
reasonable doubt:

During September 2012, defendant Elijah Richter imported hallucinogenic drugs, including a
controlled substance known as n25i-nBOME, from Europe to his residence in E] Dorado County,
California, by placing orders on his computer through Silk Road, a now-defunct “dark” website.
Through Silk Road, Richter was able to use Bitcoin currency and an anonymous interface to execute
drug deals.’

Shortly before September 8, 2012, Richter imported a number of doses of n25i-nBOME from
Europe. Richter then distributed some of that n25i-nBOME to Jesse Roberts. Roberts, in turn,
distributed some of that n25i-nBOME to A.A., a juvenile male. A.A. took four doses of the n25i-
nBOME and died as a result of an overdose on the drug. DEA and the El Dorado County Sheriff's
Department served a search warrant at Richter’s home and recovered 2.61 grams of MDMA, three
digital scales, 3.81 grams of suspected hash oil, 42.25 grams of marijuana, 89 pink colored tabs of
suspected 25i-nBome on paper, and 7 additional tabs of suspected 25i-nBome in aluminum foil, as well
as a handwritten list of drugs and their proper dosage units. During a Miranda statement, Richter
admitted to supplying the hits of n25i-nBome that killed A.A.

As part of this Plea Agreement, the defendant admits that he imported doses of n25i-nBOME for
the purpose of distributing that substance to others for human consumption and some of those doses
ultimately were distributed to A.A. in E] Dorado County on September 8, 2012, and lead to A.A.’s
overdose death.

The defendant acknowledges that a DEA forensic chemist would provide testimony at trial that
n25i-nBOME is a Schedule I Controlled Substance that is abused through human consumption in a
manner similar to users of the illegal drug known as LSD.

I have reviewed the Factual Basis in Exhibit A and, as far as my own conduct Is concerned, I

adopt it as true and correct. “

Dated: t/14/no
ft ELIJAH RICHTER

Defendant

 

; On September 8, 2012, Eli Richter was 20 years and 6 months old, Jesse Roberts was 21
years and 9 months old, and A.A. was 16 years and 7 months old.

PLEA AGREEMENT A-]

 
